               Case 3:20-mj-70929-MAG Document 13 Filed 09/30/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6747
 7        FAX: (415) 436-7234
          Ross.weingarten@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO. 3-20-MJ-70929 MAG
                                                       )
14           Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER
                                                       )   EXCLUDING SPEEDY TRIAL TIME AND TIME
15      v.                                             )   UNDER RULE 5.1 FROM OCTOBER 1, 2020 TO
                                                       )   OCTOBER 19, 2020
16   DINA GARTSMAN,                                    )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )   [UNDER SEAL]
                                                       )
19

20           The parties, through their counsel of record, stipulate as follows:

21               1. The parties in the above-captioned matter are scheduled to appear for a status conference
22
                     with Magistrate Judge Thomas S. Hixson on October 1, 2020. The purpose of the status
23
                     conference was to discuss the defendant’s drug treatment plan. However, the defendant
24
                     is currently doing well in treatment and the parties see no reason to appear before the
25
                     Court.
26

27

28

     STIPULATION AND [PROPOSED] ORDER
     3-20-MJ-70929 MAG
             Case 3:20-mj-70929-MAG Document 13 Filed 09/30/20 Page 2 of 3




 1             2. Furthermore, the parties believe they have reached a resolution in this case and the

 2                Defendant wishes to change her plea. Therefore, the parties wish to vacate the status
 3
                  conference on October 1, 2020, and appear on the Duty Magistrate calendar for an
 4
                  arraignment on an Information on Monday, October 19, 2020. The parties request that
 5
                  this matter remain under seal.
 6
               3. The government recently produced discovery to the Defendant. Accordingly, the time
 7

 8                between October 1, 2020 and October 19, 2020, should be excluded under the Speedy

 9                Trial Act because failure to grant the requested continuance would deny defense counsel
10                the reasonable time necessary for effective preparation, taking into account the exercise
11
                  of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by
12
                  granting the requested continuance outweigh the best interests of the public and the
13
                  defendant in a speedy trial and in the prompt disposition of criminal cases. See id. §
14

15                3161(h)(7)(A).

16             4. Furthermore, taking into account the public interest in the prompt disposition of criminal

17                cases, there is good cause to extend the time limits under Federal Rule of Criminal

18                Procedure 5.1(c). Accordingly, the time limits for conducting a preliminary hearing are

19                tolled from October 1, 2020, until October 19, 2020.

20

21         IT IS SO STIPULATED.
22

23 Dated: September 30, 2020                                   /s/                  ______
                                                        Harris Taback
24                                                      Attorney for Defendant Dina Gartsman
25
     Dated: September 30, 2020                                 /s/
26                                                      Ross Weingarten
                                                        Assistant United States Attorney
27

28

     STIPULATION AND [PROPOSED] ORDER
     3-20-MJ-70929 MAG
              Case 3:20-mj-70929-MAG Document 13 Filed 09/30/20 Page 3 of 3




 1
                                             (PROPOSED) ORDER
 2
            The status conference scheduled for October 1, 2020 is hereby vacated and the parties are to
 3
     appear on October 19, 2020 for arraignment on an Information. Based upon the representation of
 4

 5 counsel and for good cause shown, the Court finds that failing to exclude the time between October 1,

 6 2020 and October 19, 2020, would deny counsel the reasonable time necessary for effective preparation,

 7 taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds

 8
     that the ends of justice served by excluding the time between October 1, 2020 and October 19, 2020
 9
     from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant
10
     in a speedy trial. The Court also finds good cause for extending the time limits for a preliminary hearing
11
     under Federal Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an
12

13 indictment under the Speedy Trial Act (based on the exclusions set forth above). See Fed. R. Crim. P.

14 5.1; 18 U.S.C. § 3161(b).

15          Therefore, IT IS HEREBY ORDERED that the time between October 1, 2020 and October 19,
16
     2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and
17
     (B)(iv) and Federal Rule of Criminal Procedure 5.1.
18

19

20

21 DATED: September 30
                    __, 2020                      _____________________________________
                                                  HONORABLE THOMAS S. HIXSON
22                                                United States Magistrate Judge
23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                1
     3-20-MJ-70929 MAG
